DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology, such as “comprise” (line 1).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seto (US Pat. Pub. No. US 2017/0102637 A1).
Regarding claim 1, Seto discloses an apparatus (Fig. 1) comprising: a supply guide (accommodation recesses) 42 to receive a plurality of print supplies (toner containers) 7 (Figs. 1 and 2); and a lock mechanism 18 to retain the plurality of print supplies 7 and release a print supply 7 of the plurality of print supplies 7 responsive to a determination that an amount of print substance in the print supply 7 is at or below a threshold level (paragraphs [0022] and [0035]-[0039]).
Regarding claim 2, Seto discloses a manual release mechanism (an unlock button) coupled to the supply guide to disengage the lock mechanism 18 responsive to actuation of the manual release mechanism (paragraph [0064]-[0067]).
Regarding claim 3, Seto discloses a lock indicator (a display section) 19a coupled to the lock mechanism 18 to visually indicate that the plurality of print supplies 7 are locked in the supply guide (paragraphs [0061] and [0065]-[0067]; Figs. 3 and 6).
Regarding claim 4, Seto discloses wherein the lock mechanism 18 is to individually lock the print supply 7 of the plurality of print supplies 7 in the supply guide and prevent removal of the print supply 7 from the supply guide (paragraphs [0021], [0035]-[0039] and [0064]-[0067]).
Regarding claim 5, Seto discloses an actuator (a drive section) 182 to actuate the lock mechanism 18 responsive to the determination that the amount of print substance in the print supply 7 is above the threshold level (paragraphs [0043]-[0046] and [0061]-[0067]).

Regarding claim 7, Seto discloses a door 181 to cover the enclosure when in a closed position, wherein the door 181 is to initiate the lock mechanism 18 responsive to the door 181 being in the closed position (paragraphs [0021], [0035]-[0039], [0043]-[0046] and [0061]-[0067]; Fig. 2).
Regarding claim 10, Seto discloses wherein the manual release mechanism (an unlock button) is coupled to the lock indicator 19a to selectively disengage the lock mechanism 18 for each print supply 7 of the plurality of print supplies 7 responsive to the actuation of the manual release mechanism (paragraphs [0061] and [0065]-[0067]; Figs. 3 and 6).
Regarding claim 11, Seto discloses wherein the print supply 7 is inserted into the supply guide 42 by pushing the print supply 7 into the enclosure and retained in the supply guide by a retention mechanism in the supply guide 42 responsive to the print supply 7 contacting the 
Regarding claim 12, Seto discloses wherein the print supply 7 is removed from the supply guide 42 by pushing an unlocked print supply 7 into the enclosure 42 (Fig. 2).
Regarding claim 13, Seto discloses a non-transitory machine-readable medium (a controller) 20 storing instructions (Fig. 3) that, when executed by a processing resource, cause the processing resource to: determine when an amount of print substance in a print supply 7 is at or below a threshold level; unlock a lock mechanism 18 responsive to a determination that the amount of print substance in the print supply 7 is at or below the threshold level; and trigger a lock indicator 19a to recede into a supply guide 42 responsive to the lock mechanism 18 unlocking (paragraphs [0021], [0035]-[0039], [0043]-[0046] and [0061]-[0067]).
Regarding claim 14, Seto discloses storing instructions to determine when the amount of print substance in the print supply 7 is above the threshold level; initiate the lock mechanism 18 responsive to a determination that the amount of print substance in the print supply 7 is above the threshold level; and trigger the lock indicator 19a to appear responsive to the lock mechanism 18 initiating (paragraphs [0021], [0035]-[0039], [0043]-[0046] and [0061]-[0067]).
Regarding claim 15, Seto discloses storing instructions to determine when a manual release mechanism (an unlock button) is actuated; trigger a printing device to unlock the lock mechanism 18 responsive to a determination that the manual release mechanism (unlock button) has been actuated; and trigger the lock indicator 19a to recede into the supply guide 42 responsive to the lock mechanism 18 unlocking (paragraphs [0021], [0035]-[0039], [0043]-[0046] and [0061]-[0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seto in view of Maeda (US Pat. No. 6,352,326 B1).
Seto, as discussed above, further discloses (as in claim 9) the lock mechanism is to remain locked when power is not received by the printing device (inherently, it is because the 
Seto differs from the instant claimed invention in not disclosing (as in claim 8) the enclosure being a removable enclosure of a printing device.
Maeda discloses a printing apparatus M1000 comprising: a print head cartridge H1000 containing a plurality of ink tanks H1900 (Fig. 3); and cartridge H1000 being removable enclosure of a printing device (Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the removable enclosure as taught by Maeda to the enclosure of Seto to have more space to replace print supplies from outside of the apparatus.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsukijima (US Pat. Pub. No. US 2011/0058825 A1) discloses an apparatus comprising: a supply guide to receive a plurality of print supplies; and a lock mechanism to retain the plurality of print supplies and release a print supply of the plurality of print supplies responsive to a determination that an amount of print substance in the print supply is at or below a threshold level.
Okuda (US Pat. Pub. No. US 2016/0054680 A1) discloses an image forming apparatus comprising: a toner cartridge; a cartridge storage portion; and a driving unit having a locking 
Ando (US Pat. Pub. No. US 2018/0113414 A1) discloses an image forming apparatus comprising: a plurality of toner cartridges; a supply guide; and a lock mechanism to retain the plurality of toner cartridges.
Teshima et al. (US Pat. Pub. No. US 2019/0265636 A1) discloses an image forming apparatus comprising: a plurality of toner cartridges; a supply guide; a lock mechanism to retain the plurality of toner cartridges; and a controller to release a lock if a remaining amount of the cartridge falls to or less than a threshold level.
Soda (US Pat. Pub. No. US 2019/0286041 A1) discloses an image forming apparatus comprising: a plurality of toner cartridges; a supply guide; a lock mechanism to retain the plurality of toner cartridges; and a controller to release a lock if a remaining amount of the cartridge falls to or less than a threshold level.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 24, 2021